

Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of March 1, 2011 (this
“Amendment”), is by and between HURCO COMPANIES, INC., an Indiana corporation
(the “Borrower”), and JPMORGAN CHASE BANK, N.A. (the "Bank").


RECITALS


A.           The Borrower and the Bank have entered into that certain Credit
Agreement dated as of December 7, 2007, as amended by First Amendment to Credit
Agreement dated as of October 30, 2009 (the "Credit Agreement").


B.           The Borrower and the Bank desire to amend the Credit Agreement as
set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:


ARTICLE 1.  AMENDMENTS TO CREDIT AGREEMENT
 
Subject to Article 2 of this Amendment, the Credit Agreement hereby is amended
as follows:


1.1           Section 6.11 is amended and restated as follows:


6.11.      Indebtedness.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:


(i)           The Loans, the other Outstanding Facilities, and the Reimbursement
Obligations.


(ii)          Indebtedness arising under Rate Management Transactions.


(iii)         The Hurco GmbH Facility and a guaranty of payment of the Hurco
GmbH Facility from the Borrower or any Subsidiary.


(iv)        Indebtedness of any Subsidiary owing to the Borrower or to any other
Subsidiary and Indebtedness of the Borrower owing to any Subsidiary.


(v)         The UK Facility, the Taiwan Facility (or one or more Replacement
Taiwan Facilities in an aggregate principal amount up to the principal amount of
the Taiwan Facility when it was available), the Hurco UK Guaranty and the Hurco
Taiwan Guaranty.


(vi)        Product warranty obligations incurred in the ordinary course of
business.


(vii)       Indebtedness of the Borrower’s wholly-owned Subsidiary, Ningbo Hurco
Machine Tools Co. Inc., to the Bank (the “Ningbo Hurco Indebtedness”)  and a
guaranty of payment of the Ningbo Hurco Indebtedness from the Borrower or any
Subsidiary in favor of the Bank.

 
1

--------------------------------------------------------------------------------

 


(viii)      [Reserved]


(ix)         Subordinated Indebtedness.


(x)          So long as the Consolidated Net Income of the Borrower and its
Subsidiaries for the period of four consecutive fiscal quarters of the Borrower
ending with the then last fiscal quarter for which financial statements have
been furnished under Section 6.1(ii) was equal to or greater than $0 (it being
understood that such Consolidated Net Income is to be determined for the entire
period of four consecutive fiscal quarters taken as one accounting period),
Indebtedness (other than Indebtedness permitted under subparts (i) through (ix)
of this Section 6.11) the aggregate outstanding principal amount of which,
together with the aggregate Contingent Obligations of the Borrower and its
Subsidiaries as guarantors of Indebtedness of customers and other Indebtedness
permitted under subpart (xi) of this Section 6.11, does not at any time exceed
$10,000,000.00.


(xi)          (A) Contingent Obligations of the Borrower and its Subsidiaries as
guarantors of Indebtedness of their respective customers and (B) other
Indebtedness existing as of the First Amendment Date or subsequently incurred
when permitted under subpart (x) of this Section 6.11, in an aggregate amount
for the foregoing clauses (A) and (B) not exceeding $10,000,000.00 at any time.


 ARTICLE 2.  CONDITIONS PRECEDENT
 
As conditions precedent to the effectiveness of the amendments to the Credit
Agreement set forth in Article 1 of this Amendment, the Bank shall receive the
following documents and the following matters shall be completed, all in form
and substance satisfactory to the Bank:


2.1   This Amendment duly executed on behalf of the Borrower and the Bank,
together with the Reaffirmation and Acknowledgment at the end of this Amendment
duly executed by each Guarantor.
 
2.2    Such other documents and completion of such other matters as the Bank may
reasonably
 request.


 ARTICLE 3.  REPRESENTATIONS AND WARRANTIES
 
In order to induce the Bank to enter into this Amendment, the Borrower
represents and warrants that:


3.1   The execution, delivery and performance by the Borrower of this Amendment
are within its corporate powers, have been duly authorized by all necessary
corporate action and are not in contravention of any law, rule or regulation, or
any judgment, decree, writ, injunction, order or award of any arbitrator, court
or governmental authority, or of the terms of the Borrower's charter or by-laws,
or of any contract or undertaking to which the Borrower is a party or by which
the Borrower or its property is or may be bound or affected.

 
2

--------------------------------------------------------------------------------

 


3.2   This Amendment is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency or other similar laws affecting
the enforcement of creditors' rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought.
 
3.3   No consent, approval or authorization of or declaration, registration or
filing with any governmental or nongovernmental person or entity, including
without limitation any creditor, stockholder or lessor of the Borrower, is
required on the part of the Borrower in connection with the execution, delivery
and performance of this Amendment or the transactions contemplated hereby or as
a condition to the legality, validity or enforceability of this Amendment.
 
3.4   After giving effect to the amendments contained in Article 1 of this
Amendment, the representations and warranties contained in Article V of the
Credit Agreement and in the other Loan Documents are true on and as of the date
hereof with the same force and effect as if made on and as of the date
hereof.  No Default or Unmatured Default has occurred and is continuing.


 ARTICLE 4.  MISCELLANEOUS
 
4.1  If the Borrower shall fail to perform or observe any term, covenant or
agreement in this Amendment, or any representation or warranty made by the
Borrower in this Amendment shall prove to have been incorrect in any material
respect when made, such occurrence shall be deemed to constitute an event of
default under the Credit Agreement.
 
4.2  All references to the Credit Agreement in the Note, any other Loan
Documents or any other document, instrument or certificate referred to in the
Credit Agreement or delivered in connection therewith or pursuant thereto,
hereafter shall be deemed references to the Credit Agreement, as amended hereby.
 
4.3  Except as amended hereby, the Credit Agreement and the other Loan Documents
shall in all respects continue in full force and effect.
 
4.4   Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.
 
4.5  This Amendment shall be governed by and construed in accordance with the
laws of the State of Indiana.
 
4.6  The Borrower agrees to pay the reasonable fees and expenses of Dickinson
Wright PLLC, counsel for the Bank, in connection with the negotiation and
preparation of this Amendment and the documents referred to herein and the
consummation of the transactions contemplated hereby.
 
4.7   This Amendment may be executed upon any number of counterparts with the
same effect as if the signatures thereto were upon the same instrument.

 
3

--------------------------------------------------------------------------------

 
 
4.8  Each party hereto, after consulting or having had the opportunity to
consult with counsel, knowingly, voluntarily, and intentionally waives any right
any of them may have to a trial by jury in any litigation based upon or arising
out of this Amendment, or any agreement referenced herein or other related
instrument or agreement, or any of the transactions contemplated by this
Amendment, or any course of conduct, dealing, statements (whether oral or
written) or actions of any of them.  None of the parties hereto shall seek to
consolidate, by counterclaim or otherwise, any such action in which a jury trial
has been waived with any other action in which a jury trial cannot be or has not
been waived.  These provisions shall not be deemed to have been modified in any
respect or relinquished by any party hereto except by a written instrument
executed by both of them.


4.9   The Borrower agrees to execute any and all documents reasonably deemed
necessary or appropriate by the Bank to carry out the intent of, and/or to
implement, this Amendment.
 
4.10 This Amendment constitutes the entire understanding of the parties with
respect to the subject matter hereof.  This Amendment is binding on the parties
hereto and their respective successors and assigns, and shall inure to the
benefit of the parties hereto and their respective successors and assigns.  If
any of the provisions of this Amendment are in conflict with any applicable
statute or rule or law or otherwise unenforceable, such offending provisions
shall be null and void only to the extent of such conflict or unenforceability,
but shall be deemed separate from and shall not invalidate any other provision
of this Amendment.
 
4.11 No course of dealing on the part of the Bank, nor any delay or failure on
the part of the Bank in exercising any right, power or privilege hereunder shall
operate as a waiver of such right, power or privilege or otherwise prejudice the
Bank's rights and remedies hereunder or under any Loan Document or any other
agreement or instrument of the Borrower with or in favor of the Bank; nor shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any other right, power or privilege.  No right or remedy
conferred upon or reserved to the Bank under this Amendment or under any Loan
Document or any other agreement or instrument of the Borrower with or in favor
of the Bank is intended to be exclusive of any other right or remedy, and every
right and remedy shall be cumulative and in addition to every other right or
remedy granted thereunder or now or hereafter existing under any applicable
law.  Every right and remedy granted by this Amendment or under any Loan
Document or any other agreement or instrument of the Borrower with or in favor
of the Bank or by applicable law to the Bank may be exercised from time to time
and as often as may be deemed expedient by the Bank.
 
[The remainder of this page intentionally left blank.]

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.



 
HURCO COMPANIES, INC.
         
/s/ John G. Oblazney
   
John G. Oblazney
   
Vice President & Chief Financial Officer
         
JPMORGAN CHASE BANK, N.A.
         
/s/ Thomas W. Harrison
   
Thomas W. Harrison
   
Vice President & Senior Underwriter
 


 
5

--------------------------------------------------------------------------------

 

GUARANTOR REAFFIRMATION AND ACKNOWLEDGMENT


Each of the undersigned Guarantors hereby acknowledges and agrees that it has
reviewed and fully consents to the foregoing Second Amendment to Credit
Agreement (the "Amendment"), that the Subsidiary Guaranty made as of December 7,
2007 by the undersigned in favor of the Bank (the "Guaranty") continues in full
force and effect, that the guaranteed obligations under each Guaranty shall
include, among other things and without limitation, all indebtedness,
obligations and liabilities of the Borrower under the Credit Agreement, as
amended by the Amendment and as further amended or modified from time to time,
and that each of the undersigned has no defenses, counterclaims or offsets with
respect thereto.  All references to the Credit Agreement in the Guaranty
hereafter shall be deemed references to the Credit Agreement, as amended by the
Amendment.  Except as otherwise expressly set forth herein, capitalized terms
used but not defined herein shall have the respective meanings ascribed thereto
in the Amendment or the Credit Agreement, as the case may be.



 
HURCO INTERNATIONAL, INC.
         
/s/ John G. Oblazney
   
John G. Oblazney
   
Vice President & Chief Financial Officer
         
HURCO INTERNATIONAL HOLDINGS, INC.
       
/s/ John G. Oblazney
   
John G. Oblazney
   
Vice President & Chief Financial Officer
 


 
6

--------------------------------------------------------------------------------

 